Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8-10, 19-20 and 22-23 are finally rejected under 35 U.S.C. 103 as being unpatentable over Dalvey (5,582,343) in view of Gattino (8,033,727) and Wischusen III (4,779,998). Dalvey discloses a beverage package comprising a flexible carton (100) comprising at least two sides (121-127) offset from one another and joined together via two or more edges, the at least two sides comprising a front wall (121) opposite a rear wall (123), a first side wall (125) joined to the front wall and the rear wall, and a second side wall (127) disposed opposite the first side wall and joined to the front wall and rear wall, an interior volume or internal compartment (102) disposed between the sides, an opening (open top of 102) at a first top end of the sides, and a base (110) formed at a second lower end of the sides, the top end opposite the lower end, wherein the flexible carton comprises a packaging state (Figure 1) and a converted state Figure 3), the packaging state including a folded arrangement of a plurality of folds (118, 119, 160 and 160 at the first top end) disposed in the sides defining a substantially rectangular cuboid shape of the flexible carton in the packaging state and sized to receive a plurality of canned beverages (80), the converted state including an unfolded arrangement of the plurality of folds in the sides (see Figure 3) and providing access to the interior volume via the opening, the interior volume sized and shaped to receive and direct inserted ice to the plurality of canned beverages. Dalvey does not disclose a bag structure and ice disposed on sides of the canned beverages. However, Gattino discloses a similar beverage package comprising a flexible bag and a disposition of the received content to allow inserted ice to at least two sides of the content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible package of Dalvey of a bag and ice disposition arrangement in the manner of Gattino as claimed, as such a modification would predictably provide a lighter package construction and a more distributed ice effect on the canned beverages. Dalvey and Gattino do not disclose the flexible bag being of a tapered configuration with a first width measured at the opening and a smaller second width measured adjacent the base. However, Wischusen III disclose constructing a similar bag in the same relationship of a tapered configuration with a first width measured at the opening and a smaller second width measured adjacent the base. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of Dalvey in view of Gattino with a larger opening than its closed bottom in the manner of Wischusen III as claimed, as one of ordinary skill in the art would recognize that such a modification would predictably provide the beverage package with an expanded opening to more easily remove the content. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47. 
	As to claim 3, Gattino discloses a cooling volume receiving ice between the sides of the package and the contents. 
	As to claim 5, Dalvey discloses a closure mechanism (117) disposed adjacent the opening and running from a first edge to a second edge of the opening. 
	As to claim 6, Dalvey discloses a handle cutout (170, 170) comprising two portions passing through two sides, wherein the closure mechanism is disposed above the handle cutout.
	As to claim 8, Gattino discloses all but the base being a separate piece. However, it has been held that constituting a formerly integral structure in various elements involves only routine skill in the art. See Nerwin v. Erlichman, 168 USPQ 177, 179.
	As to claims 9 and 22, Gattino discloses the flexible bag made from plastic (see column 5, lines 55-64). It has been held to be within the level of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice. See In re Leshin, 125 USPQ416. 
	As to claims 10 and 23, Gattino discloses inherently recyclable plastic. 
	As to claim 19, Dalvey and Gattino each disclose a plurality of canned beverages disposed in the internal compartment of the bag. 
	As to claim 20, Dalvey discloses additional embodiments where a plurality of canned beverages are each oriented by an axis-horizontal arrangement (Figure 8) such that an axis of each canned beverage in the plurality of the canned beverages runs substantially parallel with the base of the flexible package. It has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japikse, 86 USPQ 70.  
	 
Claim 7 is finally rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 5 above, and further in view of Nagata et al. (2007/0036473). The previous art does not disclose the base including gusseted portions of the sides. However, Nagata et al. disclose a similar bag including a base including gusseted portions of the sides. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the package of the initial combination with a base including gusseted portions of the sides in the manner of Nagata et al. as claimed, as such a modification would predictably provide a more complete collapsing of the bag. 

Applicant’s arguments and amendments, filed 4 August 2022, with respect to the rejections of the claims under 112(a), 112(b) and Dalvey and Gattino together under 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Dalvey, Gattino and Wischusen III under 103. To render an upper part of a bag larger in diameter to better receive content therethrough would have been obvious in view of Wischusen III and was indicated by applicants to not be of patentable significance amongst the various species. With this the examiner concurs. The detail of claims 11 and 21 is not found in the prior art, and such are considered to distinguish over the art of record. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claims 11-16 and 18 are allowed.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                               
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG